Citation Nr: 0903234	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

In October 2008 and in November 2008, the veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claims with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the 
veteran withdrew his appeal with regard to the issue of 
entitlement to nonservice-connected disability pension 
benefits.

2.  The evidence of record does not show credible supporting 
evidence that the claimed inservice stressor occurred.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
the issue of entitlement to nonservice-connected disability 
pension benefits have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Post traumatic stress disorder (PTSD) was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nonservice-Connected Disability Pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By an April 2005 rating decision, the RO denied the veteran's 
claim of entitlement to nonservice-connected disability 
pension benefits.  In February 2006, the veteran perfected 
his appeal.  However, during an October 2008 Board hearing, 
the veteran withdrew his appeal regarding this issue.  With 
no allegation of error of fact or law remaining before the 
Board, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

II.  PTSD

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to the initial adjudication of the 
veteran's claim an April 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the April 2005 letter did not notify the 
veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for PTSD.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).

The veteran's service medical records, service personnel 
records, VA medical treatment records, identified private 
medical records, and Social Security Administration (SSA) 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Accordingly, service records or other corroborative evidence 
must substantiate or verify the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressor.  Cohen, 10 Vet. App. at 142.  The Court 
has held that, "[j]ust because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) 

Historically, the veteran served on active duty from June 
1969 to July 1969.  The veteran's report of separation, Form 
DD 214, reveals that the veteran was awarded a National 
Defense Service Medal.  Although the veteran's VA treatment 
records indicate that he reported exposure to combat in 
service while in Vietnam, his service medical records and 
personnel records are negative for any indication of service 
in Vietnam or exposure to combat in service.  In addition, 
his report of separation reveals that he only had active duty 
service for one month and nine days.

The veteran's claimed stressor alleges trauma of a sexual 
nature.  In Patton v. West, 12 Vet. App. 272, 278 (1999), the 
Court specified that there are special evidentiary procedures 
for PTSD claims based on personal assault.  VA ADJUDICATION 
MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal 
trauma is an extremely personal and sensitive issue, many 
incidents of personal trauma are not officially reported, and 
the victims of this type of inservice trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  It is often necessary to seek alternative 
evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f)(3) was amended in March 2002.  It thus 
provides that, if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

The veteran's alleged stressor is a sexual assault.  In an 
April 2005 stressor statement, the veteran stated that he was 
sexually assaulted by fellow servicemen several times after 
completing a detail on a golf course in June 1969.  He noted 
that he could not recall the names of the men who assaulted 
him.  During an October 2008 Board hearing, the veteran 
testified that he was sexually assaulted by a number of 
fellow service members during service.  He stated that he was 
assigned to casual duty at the time, and that the assault 
occurred after he had finished a detail on a golf course.  He 
reported that he did not discuss the assault with anyone, and 
that the men who assaulted him threatened him.  He testified 
that, thereafter, he lost emotional control and requested a 
psychiatric evaluation.  He noted that he reported to the 
mental health clinic and was discharged from service.  He 
stated that, since discharge, he developed alcohol and 
substance abuse problems, has been withdrawn, apostatized 
from his church, and tried to commit suicide.
The veteran's service medical and personnel records are 
negative for any reports of a personal or sexual assault.  A 
March 1969 pre-induction examination notes that treatment 
records were received which indicated a history of anxiety 
and depression, but notes that the anxiety and depression 
were not considered disabling.  In a report of medical 
history, completed at that time, the veteran reported a 
history of depression, excessive worry, and nervous trouble.  
He denied trouble sleeping, frequent or terrifying 
nightmares, and a drug or narcotic habit.  An August 1966 
private treatment record, which is attached to the veteran's 
pre-induction examination, reveals a diagnosis of passive-
aggressive personality disorder or character neurosis.  A 
January 1968 private treatment record notes that the veteran 
continued to have passive-aggressive personality disorder or 
character neurosis.  In a June 1969 report of medical 
history, the veteran complained of nervous trouble.  A 
physician's note on the report reveals that all listed items 
existed prior to service, that there was no significant 
illness or injury during service, and that there was no 
aggravation of a pre-existing condition.  A June 1969 
treatment record reveals that the veteran had a nervous 
problem and that his medical records showed that he had a 
passive-aggressive type of personality which was symptomatic.  
Another June 1969 treatment record notes that a character 
disorder is not an "existed prior to service" 
disqualification, and that the veteran was put back on 
tranquilizers.

A June 1969 mental hygiene division evaluation notes that the 
veteran was first seen earlier that month for extreme 
nervousness and insomnia, and that he was provided medication 
for insomnia.  The report notes that there were a number of 
unresolved developmental problems which interfered with the 
veteran's adjustment to military life, such as being 
extremely tense and nervous and having difficulty sleeping 
and eating.  The report also reveals that the veteran's 
social history revealed unresolved emotional problems.  
Administrative separation was recommended based on immature 
personality structure and poor response to stress.

Private medical treatment records from July 1969 to May 1973 
reveal that, in July 1969, the veteran was treated for poor 
sleep, weakness, lack of energy, weight loss, and wanting to 
be alone.  The diagnoses were anxiety and depression.  In 
November 1972, the veteran was admitted to the hospital with 
complaints of fatigue and the inability to carry through in 
his school work.  He reported a loss of ability to function, 
loss of appetite, morbid outlook, and that he was sleeping 
continuously throughout the day and night.  The diagnosis on 
admission was fatigue syndrome, etiology undetermined.  A May 
1973 discharge summary notes a history of obsessive thinking.  
The veteran was treated with anti-depressive medication 
during his hospital stay, and he improved.  The diagnosis on 
discharge was agitated tension state with depression.

Private medical treatment records from March 1982 to August 
1988 reveal treatment for mild paranoid tendency and 
obsessive thinking, depression, weight loss, fatigue, and 
anxiety.  In addition, the records reveal that the veteran 
had a concussion as a result of a head trauma in December 
1986.  A December 1986 hospital treatment record reveals the 
veteran's report that he became nauseated while driving and 
stopped his vehicle to get out.  When he got out of the 
vehicle, he fell to the pavement, face first, and suffered 
facial lacerations.  Later treatment records show that he 
also suffered a concussion.

In March 1987, the veteran underwent a psychiatric 
evaluation.  He reported that he spent an average day resting 
on the sofa or in a bed, and that he did not prepare meals or 
clean the house.  He noted that he had an accident in 
December 1986, and that he had not driven since that time.  
The examiner noted that the veteran was casually dressed, 
polite, and cooperative.  The veteran spoke in a halting 
manner and appeared extremely lethargic.  He eyes drooped, 
and he cradled his head in his hands.  He noted hobbies 
including reading and computer work.  Mental status 
examination revealed the veteran to be quiet, lethargic, and 
extremely tired with limited attention and concentration.  
Eye contact was poor, and the veteran had a verbal I.Q. score 
of 66 on the WAIS-R.  He was passive, withdrawn, and he 
stammered when speaking.  His orientation to time was 
compromised.  He noted auditory and visual hallucinations and 
weight loss.  The examiner concluded that the veteran was 
lethargic and that he was assessed to be functioning within 
the "mildly retarded" range of intellectual ability.  

In March 1989, the veteran underwent another psychiatric 
assessment.  The report notes that the historical information 
provided by the veteran was not considered reliable due to 
his current mental status.  The veteran complained of feeling 
numb and tired.  He reported that he lived two lives and that 
his first life ended in 1986 when he had an accident.  He 
noted that he was dead when Sam came to be with him, and that 
Sam was originally an angel, but was then a voice inside his 
head that he asked for guidance.  He could not recall if he 
was ever married or had children.  He stated that he lived 
with his friend, E.L., but that he could not recall if he 
knew E.L. before his accident.  The veteran reported that he 
did not do much during the day aside from sitting in front of 
the fireplace before going to bed and spending significant 
time praying and talking to Sam.  He denied doing any chores, 
watching TV, or shopping.  Mental status examination revealed 
the veteran to be alert, but not well oriented.  His personal 
identity was distorted, as he knew his name, but he created a 
belief system that he died and was living life as someone 
named Sam.  The examiner stated that the veteran's delusions, 
confabulations, and other adjustments were mood congruent and 
a response to his organic brain dysfunction.  His thinking 
was confused and his speech was frequently tangential.  He 
had severe difficulties with memory.  His affect was calm, 
and his mood was tired and painful.  He denied suicidal and 
homicidal ideation.  The diagnoses were moderate dementia, 
status post undescribed brain damage, headache, dizziness, 
and possible injury to the spine.

VA treatment records from October 2004 through October 2008 
reveal treatment for alcohol and substance abuse, and that 
the veteran was first diagnosed with PTSD in October 2004.  
The October 2004 treatment record reveals that the veteran 
reported having completed a half tour in Vietnam, and that he 
had trouble killing people.  He complained of panic attacks 
and feeling tired and guilty.  A November 2004 treatment 
record reveals that the veteran reported seeing people with 
their heads cut off, and that he noted being preoccupied with 
traumatic events of Vietnam.  He complained of insomnia, 
depression, anhedonia, low self esteem, and guilt.  The 
diagnosis was PTSD.  A December 2004 treatment record notes 
the veteran's complaints of insomnia, feeling tired, guilt, 
flashbacks, nightmares, and recurrent intrusive thoughts.  
Another December 2004 treatment record reveals that the 
veteran reported a military sexual trauma.  In January 2005, 
the veteran reported having been sexually abused in service, 
but that he did not tell anyone because of shame.  He also 
reported that he saw people shot and was shot at during 
transport operations.  The diagnosis was chronic PTSD.  A 
February 2005 treatment record reveals the veteran's 
complaints of relationship problems, gender identity 
confusion, depression, panic attacks, and shame.  He reported 
that he was held down and raped by several men on a golf 
course in service.  He stated that he started drinking after 
the assault.  He complained of nightmares, intrusive 
thoughts, depression, anxiety, inability to discuss the 
assault with his mother or sister, irritability, exaggerated 
startle response, and a history of suicide attempts.  The 
diagnoses were anxiety disorder not otherwise specified and 
rule out PTSD.  VA treatment records from March 2005 to 
October 2008 reveal continued treatment for PTSD and alcohol 
and substance abuse.  VA treatment records also indicate 
diagnoses of PTSD due to military service trauma, including 
personal assault.

In May 2008, the veteran underwent a private psychiatric 
evaluation.  The veteran complained that his mind was "all 
messed up" and reported that he was attacked in service by 
several men and was sexually assaulted by them.  He indicated 
that he had an out of body experience during the assault, and 
that he was hospitalized after the assault and discharged 
from service.  He reported that he had difficulties after 
service discharge including depression, concentration 
difficulties, social isolation, and substance abuse.  He also 
noted at least three suicide attempts.  After performing a 
mental status examination, the physician diagnosed PTSD with 
concentration impairment, depression, isolation, sleep 
disturbance due to nightmares, panic, and employability which 
is permanent in nature.  The physician noted that the 
veteran's PTSD with symptomatology were referable to his 
military service when he was subjected to trauma.

In support of his claim, the veteran submitted an April 2005 
statement from A.F. and an April 2007 statement from E.L.  In 
her April 2005 statement, A.F. reported that she knew the 
veteran for over 30 years and that the veteran told her of 
the sexual abuse in service.  She also noted symptoms 
including re-experiencing the traumatic event, numbing of 
general responsiveness, insomnia, recurrent nightmares, and 
increased aggression.  In his April 2007 statement, E.L. 
stated that the veteran told him of the personal assault 
which occurred on the golf course during service, and that 
the veteran had nightmares and panic attacks from the 
personal assault.

The veteran also submitted an April 2005 statement from M.B 
in support of his claim.  M.B. stated that she was engaged to 
the veteran in 1968, and that in September 1969, the veteran 
called of the engagement.  She indicated that the veteran was 
a different person after returning from service, and that he 
had black out spells and substance abuse problems.  She 
reported that she and the veteran attended counseling with a 
church minister, and that the veteran told the minister that 
his problems had to do with the military but that he could 
not talk to anyone and that they made him feel like less of a 
man.  Although she did not state that the veteran ever 
admitted that he was sexually assaulted in service, she 
reported that she knew that the veteran had been assaulted.  
She also indicated that the veteran avoided anything to do 
with sex, love, happiness, and peace.

After a thorough review of the record, the Board finds that 
service connection for PTSD is not warranted in this case.  
Although there is a PTSD diagnosis made in accordance with 
the DSM-IV criteria, the evidence does not demonstrate any 
inservice stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).  
There is no direct medical evidence that demonstrates a 
sexual assault.  The veteran's service medical records do not 
corroborate his alleged inservice stressor.  In addition, the 
service personnel records do not demonstrate any evidence of 
behavior changes, such as a request for a transfer to another 
military duty assignment or deterioration in work 
performance.  A March 1969 pre-induction examination reveals 
that prior medical records showed a history of anxiety and 
depression.  The veteran's service records also reveal that 
he was seen in June 1969 for extreme nervousness and 
insomnia, and that administrative separation was recommended 
based on an immature personality structure and poor response 
to stress.  Although the medical evidence of record indicates 
that the veteran has had substantial alcohol and substance 
abuse problems, there is no indication in the record that 
these problems were related to a personal assault in service.  

The Board acknowledges the April 2005 statement of M.B.  
However, M.B.'s statement does not indicate that the veteran 
reported any inservice sexual assault either to her or to the 
minister.  With regard to the statements provided by A.F. and 
E.L., while they are helpful in understanding the veteran's 
current symptoms, they also do not serve to corroborate his 
alleged inservice stressor.  Neither A.F. nor E.L. reported 
that they knew the veteran at the time of the alleged assault 
or provided any additional information which would help to 
corroborate the veteran's stressor.


In addition, no other corroborating evidence to substantiate 
the stressor has been submitted.  Although the veteran first 
alleged that he served in Vietnam and engaged in combat with 
the enemy, his personnel records show that the veteran did 
not service in Vietnam.  As the objective evidence of record 
does not show that the veteran engaged in combat with the 
enemy, his statements alone are not sufficient to establish 
the occurrence of the claimed stressor; his testimony must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressor 
occurred, the requirements for a grant of service connection 
for PTSD are not met.  38 C.F.R. § 3.304(f).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD and service connection 
for PTSD is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to nonservice-connected disability 
pension benefits is dismissed.

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


